In a letter dated July 22, 2003, to the Clerk of the Appellate Courts, respondent Clinton Odell Weidner II, of Topeka, Kansas, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2002 Kan. Ct. R. Annot. 275).
At the time the respondent surrendered his license he had recently pleaded guilty to two felony counts of making false bank entries in the United States District Court for the District of Kansas. Later, at a trial in the United States District Court for the District of Kansas, the respondent was convicted of additional felonies involving conspiracy, an additional count of making false bank entries, and money laundering.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Clinton Odell Weidner II be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Clinton Odell Weidner II from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279).